          Case 1:19-cv-00939-RP Document 4 Filed 10/01/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

LORENA JUAREZ RAMIREZ,                        §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §    Civil Action No. 1:19-cv-00939-RP
                                              §
TOUCHPOINT SUPPORT SERVICES,                  §
LLC                                           §
                                              §
       Defendant.                             §

         DEFENDANT’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to 28 U.S.C. §§ 1441, et seq., Defendant TouchPoint Support Services, LLC, by

and through counsel, and pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, hereby

states that it is a wholly-owned subsidiary of Compass Group USA, Inc., a Delaware corporation.

Compass Group USA, Inc. is an indirect, wholly-owned subsidiary of Compass Group PLC, which

is publicly traded on the London Stock Exchange.

                                                   Respectfully submitted,


                                                   /s/ Stephen J. Roppolo
                                                   STEPHEN J. ROPPOLO
                                                   Texas Bar No. 00797939
                                                   LARIZA HEBERT
                                                   Texas Bar No. 24098287
                                                   FISHER & PHILLIPS LLP
                                                   910 Louisiana Street, Suite 4000
                                                   Houston, Texas 77002
                                                   Telephone: (713) 292-0150
                                                   Facsimile: (713) 292-0151
                                                   sroppolo@fisherphillips.com
                                                   lhebert@fisherphillips.com

                                                   ATTORNEYS FOR DEFENDANT,
                                                   TOUCHPOINT SUPPORT SERVICES,
                                                   LLC
          Case 1:19-cv-00939-RP Document 4 Filed 10/01/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

       The undersigned certifies that on October 1, 2019 the foregoing Rule 7.1 Corporate
Disclosure Statement was electronically filed with the Clerk of Court using the CM/ECF system,
and was served upon all counsel of record, addressed as follows:

              Christopher J. Willett
              Rebecca C. Eisenbrey
              Equal Justice Center
              510 Congress Ave., Ste. 206
              Austin, Texas 78704

                                                  /s/ Stephen J. Roppolo
                                                  STEPHEN J. ROPPOLO




                                              2
